Title: From George Washington to Thomas Jefferson, 13 February 1793
From: Washington, George
To: Jefferson, Thomas



Sir,
Philadelphia Feb. 13th 1793.

Arrangements may be made with the Secretary of the Treasury for the immediate payment of One hundred thousand dollars on account of the debt due from the United States to France.
The statement of the Account between these Countries will, it is expected, be compleated tomorrow; and the bal[anc]e up to

the last of December be ascertained; when the propriety of further, and to what extent advances shall be made will be the subject of further consideration.
The Secretary of the Treasury knows of no settlement between Mr Jay & Mr Otto in the year 1789; and conceives if such did take place the document respecting it must be in the Secretary of States Office.

Go: Washington

